DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 30-54 are pending. Claims 34 and 38-39 were initially withdrawn, and are now rejoined. Claims 30-54 are being examined on the merits

Response to Election Requirement
The Response to Species Election Requirement filed on February 4, 2022 has been entered.

Election/Restrictions
Applicant’s election of the species of mutation, as recited in claim 36, and nucleotide substitution, as recited in claim 37, in the reply filed on February 4, 2022 is acknowledged.
Claims 34 and 38-39 were initially withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. However, the search for the elected species identified art relevant to the non-elected species, as well.
Therefore, the Election of Species requirement is WITHDRAWN.

Information Disclosure Statement
The Information Disclosure Statements submitted September 2, 2020 and February 4, 2022 have been considered.


Drawings
The drawings are objected to because of the following informalities: 
Fig. 5 includes the reference number “503”, however, “503” it is not described in the specification.
Fig. 12 includes the reference numbers “1205”, “1207” and “1212”, however, these reference numbers are not described in the specification. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “707” has been used to designate both an assembly of sequences in Fig. 7 and a circular construct in Fig. 13.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. 130 refers to construct “502” in Fig. 5, however, there is no corresponding “502” reference number in Fig. 5.  
Appropriate correction is required.

Claim Objections
Claims 30 and 48 are objected to because of the following informalities:  
In claim 30, step (b), the limitation “determining nucleotide sequence” should be 
“determining the nucleotide sequence” or “determining a nucleotide sequence”.
	In claim 48, l. 1, “whereby” should be “wherein”.
Appropriate correction is required.

Claim Interpretation
Claim 30, step (a), recites the limitation “attaching a unique identifier oligonucleotide … to [a] … nucleic acid fragment … using primer extension”. In the art, the term “primer extension” can have multiple meanings, including a sub-type of nucleic acid amplification that uses only one primer and is limited to a linear accumulation of amplicons. However, “primer extension” can also have a more literal meaning in which it refers to any kind of nucleic acid amplification that involves extending a primer, including both linear and exponential amplification. The instant specification does not define “primer extension”. In view of the dependent claim 43 limitation requiring that the attaching step comprise PCR, which Applicant 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claims 30, 31 and 49 each recite the limitation “wherein the pool of unique identifier oligonucleotides are in excess of the … fragments”. The meaning of this limitation is unclear. Specifically, it is unclear if “in excess of” means that there are more unique sequences than there are fragments. In the alternative, it could mean there are more molecules of identifier 

	Claims 32-48 depend directly or indirectly from claim 30, and consequently incorporate the indefiniteness issues of claim 30.
	Claims 50-54 depend from claim 49, and consequently incorporate the indefiniteness issues of claim 49.

	Claim 44 recites the limitation “wherein the attaching step comprises performing a ligation followed by a … PCR”. Claim 30, from which claim 44 depends, recites attaching a unique identifier oligonucleotide to a nucleic acid fragment using primer extension. It is not clear how an attaching step which comprises primer extension, also involves ligation, as required in claim 44. That is, if the identifier oligonucleotide is attached through primer extension, it is not clear what role ligation plays in the attaching. In the alternative, if the ligation step is unrelated to the attachment of the identifier oligonucleotide, it is unclear what structures are being ligated together. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.


The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 47 recites the limitation “wherein the attaching step comprises using 
amplification primers”. Claim 30, from which claim 47 indirectly depends, recites an attaching step using primer extension. Since the “primer extension” in claim 30, step (a), involves extending a primer, and since extending a primer necessarily results in an analyte nucleic acid fragment being amplified (i.e., copied), them the primers used in the claim 30 primer extension are “amplification” primers. Consequently, claim 47 does not further limit claim 30, and is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 30-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Eijk1 (WO 2007/073165) in view of Brenner (WO 96/12039).

Regarding independent claim 30, Van Eijk teaches …
A method for identifying a sequence variant in an analyte nucleic acid fragment, comprising: (a) attaching a unique identifier oligonucleotide from a pool of unique identifier oligonucleotides to an end of each analyte nucleic acid fragment of a plurality of analyte nucleic acid fragments to form a plurality of uniquely identified analyte nucleic acid fragments (Fig. 1; p. 1, ll. 9-12: “invention relates to … detection … of polymorphisms [i.e., sequence variants] in a nucleic acid sample”; p. 12, ll. 29-33: “providing DNA from one or more samples … restricting the DNA … to produce … fragments … ligating [i.e., attaching] adaptors to the … fragments”; p. 8, ll. 5-9: “Tag: a … sequence that can be added to a primer or included in its sequence or otherwise used as a label to provide a unique identifier”; p. 8, ll. 20-24: “tagging refers to the 
(b) redundantly determining nucleotide sequence of a uniquely identified analyte nucleic acid fragment, wherein the determined nucleotide sequences which share a unique identifier oligonucleotide form a family of members (p. 19, ll. 20-26: “the sequence of each adaptor-ligated ... fragment is determined at least 6, … at least 9 fold … the redundancy is selected such … that the chance of correct identification … is more than … 99.5%);

	Van Eijk does not teach attaching a unique identifier oligonucleotide using primer extension. However, Brenner teaches this limitation (p. 18, ll. 35-38: “[a] repertoire of oligonucleotide tags can be [attached] to a population of polynucleotides in a number of ways, such as through … amplification, e.g., via PCR, using primers containing the tag sequences”).

Brenner suggests … wherein the pool of unique identifier oligonucleotides are in excess of the analyte nucleic acid fragments during primer extension. Specifically, Brenner teaches embodiments where the number of fragments that are sequenced range from 1,000 to 100,000 (p. 30, table), teaches using tags that have unique sequences (p. 19, ll. 28-29), and teaches tags that are 60 nucleotides in length (p. 12, l. 7). The ordinary artisan would understand that if a set 

	Van Eijk teaches … and (c) identifying a nucleotide sequence as accurately representing an analyte nucleic acid fragment when the nucleotide sequence is a consensus sequence of a plurality of members of a family and the nucleotide sequence is found in at least two families. Specifically, Van Eijk teaches starting with nucleic acid fragments and then creating tagged amplified adaptor-ligated fragments [i.e., families] (e.g., p. 19, ll. 17-20), and then teaches that the sequence of each fragment is determined “at least 6, … at least 7, … at least 9 fold” (p. 19, ll. 20-23). Van Eijk also teaches “the redundancy is selected such … that the chance of correct identification … is more than … 99.5%” (p. 19, ll. 23-26). Thus, the ranges in Van Eijk (i.e., “at least 9 fold”) overlap the claimed range of at least two. In addition, regarding the “consensus sequence” limitation, Van Eijk teaches “clustering” which is “the comparison of two or more nucleotide sequences based on the presence of … stretches of identical or similar nucleotides” (p. 7, ll. 39-40 through p. 8, l. 1).

Van Eijk teaches … wherein a sequence variant in the analyte nucleic acid fragment is identified when the nucleotide sequence that accurately represents the analyte nucleic acid fragment is different from a reference sequence. Specifically, Van Eijk teaches detecting SNP alleles by comparing the obtained sequences to “expected” (i.e., reference) sequences (p. 35, ll. 1-24).

prima facie obvious to modify the Van Eijk method with the excess pool of identifiers and attachment steps of Brenner. Van Eijk teaches the need for high throughput detection of nucleic acid polymorphisms, and teaches creating various constructs for multiplex amplifying and sequencing to accomplish this increased throughput. The ordinary artisan understands that attaching adapters with unique identifiers to target nucleic acids can generate constructs useful for high throughput sequencing. The ordinary artisan would have been motivated to incorporate the excess pool of identifiers and the attachment steps of Brenner into the Van Eijk method in order to increase the likelihood that each target nucleic acid is uniquely tagged, as doing so is an obvious matter of design choice. The ordinary artisan would have had an expectation of success as adapter design and attachment is well-known in the art.  

	Independent claim 31 recites the same limitations as claim 30 (see above for relevant prior art citations), except that claim 31 requires attaching the unique identifier using an amplification reaction and amplifying the uniquely identified analyte nucleic acid fragments. Brenner teaches attaching the unique identifier using an amplification reaction (p. 18, ll. 35-38), while Van Eijk teaches amplifying the uniquely identified analyte nucleic acid fragments (p. 28, ll. 7-20).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Van Eijk plus Brenner method, discussed above, with the excess pool of identifiers and attachment steps of Brenner. Van Eijk teaches the need for high throughput 

	Regarding dependent claims 32-33 and 40-41, Van Eijk teaches wherein the nucleotide sequence is identified as accurately representing an analyte nucleic acid fragment when the nucleotide sequence is a consensus sequence of a plurality of members of a family and the nucleotide sequence is found in at least five (claim 32) or in at least ten (claim 33) families, and suggests determining nucleotide sequences of a plurality of members of a family, as recited in claim 40, and comparing nucleotide sequences of the family, as recited in claim 41. Specifically, Van Eijk teaches starting with nucleic acid fragments and then creating tagged amplified adaptor-ligated fragments [i.e., families] (e.g., p. 19, ll. 17-20), and then teaches that the sequence of each fragment is determined “at least 6, … at least 7, … at least 9 fold” (p. 19, ll. 20-23). Van Eijk also teaches “the redundancy is selected such … that the chance of correct identification … is more than … 99.5%” (p. 19, ll. 23-26). Thus, the ranges in Van Eijk (i.e., “at least 9 fold”) overlap the claimed ranges of at least five or at least ten. In addition, regarding the “consensus sequence” limitation, Van Eijk teaches “clustering” which is “the comparison of 

	Regarding dependent claims 34-35 and 37-39, Van Eijk teaches wherein the sequence variant comprises an allelic variant (p. 4, l. 19: SNP; p 19, ll. 13-14), as recited in claim 34, a polymorphism (p. 2, ll. 10-11; p. 4, ll. 15-16), as recited in claim 35, a nucleotide substitution (p. 4, l. 17: “one or more base changes”), as recited in claim 37, a nucleotide insertion (p. 4, l. 17), as recited in claim 38, and a nucleotide deletion (p. 4, l. 18), as recited in claim 39.
	
	Regarding dependent claim 36, Van Eijk suggests wherein the sequence variant comprises a mutation. Specifically, Van Eijk teaches sequence variants comprising substitutions, insertions or deletions (p. 4, ll. 17-18). The ordinary artisan understands that substitutions, insertions and deletions can all result in mutations.

	Regarding dependent claim 42, Van Eijk teaches wherein the identified nucleotide sequence is free of a synthesis or sequencing error. Specifically, Van Eijk teaches “the redundancy is selected such … that the chance of correct identification … is more than … 99.5%” (p. 19, ll. 23-26).

	Regarding dependent claims 43 and 47, Brenner teaches wherein the attaching step comprises performing a PCR (p. 18, ll. 35-38), as recited in claim 43, and wherein the attaching step comprises using amplification primers (p. 18, ll. 35-38), as recited in claim 47.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Van Eijk plus Brenner method, discussed above, with the attachment steps of Brenner. Van Eijk teaches the need for high throughput detection of nucleic acid polymorphisms, and teaches creating various constructs for multiplex amplifying and sequencing to accomplish this increased throughput. The ordinary artisan understands that attaching adapters with unique identifiers to target nucleic acids can generate constructs useful for high throughput sequencing. The ordinary artisan would have been motivated to incorporate the attachment steps of Brenner into the Van Eijk method in order to increase the likelihood that each target nucleic acid is uniquely tagged, as doing so is an obvious matter of design choice. The ordinary artisan would have had an expectation of success as adapter design and attachment is well-known in the art.  

	Regarding dependent claim 44, Van Eijk teaches a method comprising performing a ligation followed by PCR (p. 28, ll. 7-20). However, as noted above in conjunction with the 35 USC § 112(b) rejections, it is not clear how the attaching step itself can comprise both ligation and then PCR.
	
	Regarding dependent claim 45, Brenner teaches isolating analyte nucleic acid fragments comprising the same unique identifier oligonucleotide. Specifically, Brenner teaches isolating nucleic acid fragments using tag complements attached to a solid phase support (e.g., p. 13, ll. 10-18), and teaches forming a region of an array on a solid support where the same tag 

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Van Eijk plus Brenner method, discussed above, with the Brenner step of isolating fragments with the same unique identifier. Van Eijk teaches the need for high throughput and accurate detection of nucleic acid polymorphisms, and teaches redundant sequencing of target nucleic acids to create “clusters” in order to derive consensus sequences. The ordinary artisan would be motivated to isolate fragments with the same identifier to increase the efficiency of creating these “clustered” sequences, and would have had an expectation of success as isolating target nucleic acids on arrays prior to downstream processing is well-known in the art.

	Regarding dependent claim 46, Brenner teaches wherein the unique identifier oligonucleotides are about 10 or about 20 or about 30 bases (p. 9, ll. 10-11: “shorter tags, e.g., about 30 nucleotides or less; p. 12, ll. 6-12), or more than about 30 bases (p. 9, l. 12: “longer tags, e.g., about 30-35 nucleotides or greater”; p. 12, ll. 6-12).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Van Eijk plus Brenner method, discussed above, with the unique identifiers of Brenner. Van Eijk teaches the need for high throughput detection of nucleic acid 

	Regarding dependent claim 48, Van Eijk teaches wherein each uniquely identified analyte nucleic acid fragment comprises one or more unique identifier oligonucleotides (Fig. 1, KRS) and one or more universal priming sites (Fig. 1, 454 adaptors).
	
	Regarding independent claim 49, Van Eijk teaches …
A method for identifying a substitution, an insertion, or a deletion in an analyte nucleic acid fragment, comprising:4 sf-4656440Application No.: 16/659,425Docket No.: 78615-20001.06(a) attaching a unique identifier oligonucleotide from a pool of unique identifier oligonucleotides to an end of each analyte nucleic acid fragment of a plurality of analyte nucleic acid fragments to form a plurality of uniquely identified analyte nucleic acid fragments (Fig. 1; p. 1, ll. 9-12: “invention relates to … detection … of polymorphisms [i.e., sequence variants] in a nucleic acid sample”; p. 4, l. 17: “one or more base changes” [i.e., a nucleotide substitution]); p. 4, l. 17: nucleotide insertion; p. 4, l. 18: nucleotide deletion; p. 12, ll. 29-33: “providing DNA from one or more samples … restricting the DNA … to produce … 
whereby each uniquely identified analyte nucleic acid fragment comprises one or more unique identifier oligonucleotide and one or more universal priming site for subsequent amplification (Fig. 1, KRS: unique identifier; Fig. 1, 454 adaptors: universal priming site);
(b) amplifying the uniquely identified analyte nucleic acid fragments to form a family of uniquely identified analyte nucleic acid fragments from each uniquely identified analyte nucleic acid fragment (p. 28, ll. 7-20: describes attaching adaptors to nucleic acids and then performing emulsion-PCR);
(c) determining nucleotide sequences of a plurality of members of a family of uniquely identified analyte nucleic acid fragments (p. 19, ll. 20-26: “the sequence of each adaptor-ligated ... fragment is determined at least 6, … at least 9 fold … the redundancy is selected such … that the chance of correct identification … is more than … 99.5%);
(d) comparing nucleotide sequences of the family of uniquely identified analyte nucleic acid fragments (p. 7, ll. 39-40 through p. 8, l. 1: describes “clustering” which is “the comparison 

Van Eijk teaches … (e) identifying a nucleotide sequence as accurately representing an analyte nucleic acid fragment when the nucleotide sequence is a consensus sequence of a plurality of members of a family and the nucleotide sequence is found in at least two families. Specifically, Van Eijk teaches starting with nucleic acid fragments and then creating tagged amplified adaptor-ligated fragments [i.e., families] (e.g., p. 19, ll. 17-20), and then teaches that the sequence of each fragment is determined “at least 6, … at least 7, … at least 9 fold” (p. 19, ll. 20-23). Van Eijk also teaches “the redundancy is selected such … that the chance of correct identification … is more than … 99.5%” (p. 19, ll. 23-26). Thus, the ranges in Van Eijk (i.e., “at least 9 fold”) overlap the claimed range of at least two. In addition, regarding the “consensus sequence” limitation, Van Eijk teaches “clustering” which is “the comparison of two or more nucleotide sequences based on the presence of … stretches of identical or similar nucleotides” (p. 7, ll. 39-40 through p. 8, l. 1).

Van Eijk teaches … and (f) identifying a substitution, an insertion, or a deletion in the analyte nucleic acid fragment when the nucleotide sequence that accurately represents the analyte nucleic acid fragment is different from a reference sequence by a substitution, an insertion, or a deletion in the analyte nucleic acid fragment. Specifically, Van Eijk teaches detecting SNP alleles by comparing the obtained sequences to “expected” (i.e., reference) sequences (p. 35, ll. 1-24).

Brenner teaches attaching the unique identifier using amplification primers (p. 18, ll. 35-38: “[a] repertoire of oligonucleotide tags can be ligated … through … amplification, e.g., via PCR, using primers containing the tag sequences”). 

Brenner suggests … wherein the pool of unique identifier oligonucleotides are in excess of the analyte nucleic acid fragments during primer extension. Specifically, Brenner teaches embodiments where the number of fragments that are sequenced range from 1,000 to 100,000 (p. 30, table), and teaches using tags that have unique sequences (p. 19, ll. 28-29), and teaches tags that are 60 nucleotides in length (p. 12, l. 7).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Van Eijk method with the excess pool of identifiers and attachment steps of Brenner. Van Eijk teaches the need for high throughput detection of nucleic acid polymorphisms, and teaches creating various constructs for multiplex amplifying and sequencing to accomplish this increased throughput. The ordinary artisan understands that attaching adapters with unique identifiers to target nucleic acids can generate constructs useful for high throughput sequencing. The ordinary artisan would have been motivated to incorporate the excess pool of identifiers and the attachment steps of Brenner into the Van Eijk method in order to increase the likelihood that each target nucleic acid is uniquely tagged, as doing so is an obvious matter of design choice. The ordinary artisan would have had an expectation of success as adapter design and attachment is well-known in the art.  


	Regarding dependent claim 50, Brenner teaches wherein the amplification primers are PCR primers (p. 18, ll. 35-38).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Van Eijk plus Brenner method, discussed above, with the attachment steps of Brenner. Van Eijk teaches the need for high throughput detection of nucleic acid polymorphisms, and teaches creating various constructs for multiplex amplifying and sequencing to accomplish this increased throughput. The ordinary artisan understands that attaching adapters with unique identifiers to target nucleic acids can generate constructs useful for high throughput sequencing. The ordinary artisan would have been motivated to incorporate the attachment steps of Brenner into the Van Eijk method in order to increase the likelihood that each target nucleic acid is uniquely tagged, as doing so is an obvious matter of design choice. The ordinary artisan would have had an expectation of success as adapter design and attachment is well-known in the art.  

	Regarding dependent claim 51, Van Eijk teaches wherein each uniquely identified analyte nucleic acid fragment comprises two or more unique identifier oligonucleotides (p. 25, ll. 17-23: SEQ ID NOs 1 and 2 each have a different tag sequence (underlined), as to SEQ ID NOs 3 and 4).



Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Van Eijk plus Brenner method, discussed above, with the attachment steps of Brenner, including the amplification primers with the phosphorothioate linkage. Van Eijk teaches the need for high throughput detection of nucleic acid polymorphisms, and teaches creating various constructs for multiplex amplifying and sequencing to accomplish this increased throughput. The ordinary artisan understands that including phosphorothioate linkages in primers increases primer stability. Therefore, the ordinary artisan would have been motivated to incorporate the modified primers into the Van Eijk method as doing so would increase the efficiency and throughout of the method. The ordinary artisan would have had an expectation of success as primer design and modification is well-known in the art.

Regarding dependent claims 53-54, Van Eijk teaches wherein the nucleotide sequence is identified as accurately representing an analyte nucleic acid fragment when the nucleotide sequence is a consensus sequence of a plurality of members of a family and the nucleotide sequence is found in at least five (claim 53) or in at least ten (claim 54) families. Specifically, Van Eijk teaches starting with nucleic acid fragments and then creating tagged amplified adaptor-ligated fragments [i.e., families] (e.g., p. 19, ll. 17-20), and then teaches that the sequence of each fragment is determined “at least 6, … at least 7, … at least 9 fold” (p. 19, ll. 20-23). Van Eijk also teaches “the redundancy is selected such … that the chance of correct 

	In view of the foregoing, claims 30-54 are prima facie obvious over Van Eijk in view of Brenner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-39, 44, 46 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-44, 46, 48-49 and 51 of copending Application No. 16/659,428 (reference application; hereinafter, the ‘428 application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

claim 30. That is, claim 46 of the ‘428 application recites a method for identifying a sequence variant in a sample, comprising attaching a unique identifier oligonucleotide to each nucleic acid fragment, wherein the pool of unique identifiers are in excess of the templates, and wherein the unique identifier is attached with primer extension (i.e., PCR). In addition, claim 46 of the ‘428 application recites redundantly determining the nucleotide sequence of each tagged nucleic acid fragment (i.e., generating a consensus sequence). Claim 46 of the ‘428 application also recites the “identifying a nucleotide sequence” and “wherein a sequence variant” steps of instant claim 30. Finally, the ‘428 application claim 38 recites the “at least two families” limitation of instant claim 30.
The ‘428 application claim 46 also recites all of the limitations of instant claim 31, which recites the same limitations as instant claim 30, and additionally requires attaching the unique identifier using an amplification reaction and amplifying the uniquely identified analyte nucleic acid fragments. The ‘428 application claim 46 similarly requires amplifying the nucleic acid fragments with primer extension and performing the tagging with PCR.

The ‘428 application claims 39-40 recite the additional limitations of instant claims 32-33, respectively.
	
	The ‘428 application claims 41-43 recite the additional limitations of instant claims 34-36, respectively.

The ‘428 application claim 44 recites the additional limitations of instant claims 37-39.
The ‘428 application claim 48 recites the additional limitations of instant claim 44.

The ‘428 application claim 49 recites the additional limitations of instant claim 46.

The ‘428 application claim 51 recites the additional limitations of instant claim 48.



Conclusion
Claims 30-54 are being examined, and are rejected. Claims 30 and 48 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Van Eijk was cited in the Information Disclosure Statement submitted September 2, 2020.